TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00301-CV


Teresa L. Maxwell, Appellant

v.

Alex Charles Maxwell, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 23,067, HONORABLE TERRY FLENNIKEN, JUDGE PRESIDING



	On May 10, 2002, we received appellant's notice of appeal in the form of a copy of
the final divorce decree marked "appeal."  On May 20, we were informed that appellant's trial
counsel was discharged at the end of the trial proceedings and was not appointed as appellate
counsel.  On August 5, we sent appellant a letter informing her that she was required to file an
amended notice of appeal and arrange to pay for the clerk's record no later than August 19, and that
her appeal would be subject to dismissal for want of prosecution if she failed to do so.  To date,
appellant has not responded to our communications.

	We therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   September 12, 2002
Do Not Publish